Citation Nr: 0840785	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
pelvis, status post bilateral hip replacements.  

2.	Entitlement to service connection for arthritis of the low 
back.  

3.	Entitlement to service connection for radiculopathy of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2007.  

The issues of service connection for arthritis of the pelvis, 
status post bilateral hip replacements, as well as service 
connection for arthritis of the low back and for 
radiculopathy of the right lower extremity are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis of the pelvis, status 
post bilateral hip replacement, was last denied by the RO in 
a May 2002 rating action.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

2.  Since the May 2002 decision denying service connection 
for arthritis of the pelvis, status post bilateral hip 
replacement, the additional evidence, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the May 2002 
decision of the RO, which denied service connection for 
arthritis of the pelvis, status post bilateral hip 
replacement, is new and material; thus, the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in August 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided all necessary notifications in 
April 2007.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection for arthritis of the pelvis, status post 
bilateral hip replacement, was last denied by the RO in a May 
2002 rating decision.  Last decision on the merits is to be 
finalized Evans v. Brown 9 Vet. App. 273 (1996).  The veteran 
did not appeal this determination.  In such cases, it must 
first be determined whether or not new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 2002 rating 
decision included the service medical records that showed no 
complaint or manifestation of a hip disorder and post-service 
treatment records showing multiple hip replacement surgeries 
in 1994 and 1997.  Also of record was evidence reflecting 
that the veteran was treated for back, hip and lower 
extremity disorders which developed after a fall in an 
industrial accident in June 1982, following which he was 
awarded workers' compensation and stopped working.  There was 
no VA examination scheduled to ascertain whether or not there 
was an etiologic relationship between service and the 
development of the veteran's hip disorders.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for 
arthritis of the pelvis, status post bilateral hip 
replacement, includes the findings of a VA physical medicine 
and rehabilitation consultation, dated in March 2004 that 
indicated that the veteran had complaints of right hip and 
leg pain.  The pain was considered to be possibly the result 
of a loosening of his hip prosthesis, but was also considered 
to be related to significant changes in the lumbar spine.  
The examiner indicated that the numerous parachute drops 
could be a contributing factor in the degree of changes in 
the spine.  The examiner made no comment as to the role, if 
any, played by the 1982 industrial accident.   In addition, 
the veteran gave sworn testimony before the undersigned at a 
formal hearing in July 2007.  At that time, he indicated that 
he had participated in numerous parachute jumps and that, 
while he had been treated for jump-related injuries during 
service, documentation from these treatments were missing.  
He went on to state that did not ask, or receive, treatment 
unless the injuries were very severe and that he would not 
have sought treatment for what he would have considered a 
simple sprain.  He minimized the effects of his post-service 
injury.

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the March 2004 medical record, 
when combined with the veteran's lay testimony, constitutes 
new and material evidence such that the claim may be 
reopened.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  
Under these circumstances, the application to reopen the 
claim for service connection is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for arthritis of the pelvis, status 
post bilateral hip replacements, is reopened and to this 
extent the appeal is granted.  


REMAND

Having decided that the claim is reopened, as noted, it must 
now be considered on all the evidence on file.  After review 
of the record, it is determined that the veteran should be 
afforded a compensation examination to ascertain whether 
there is a nexus between the veteran's hip, spine or right 
leg disorders and service, particularly the veteran's history 
of multiple parachute jumps while on active duty, or whether 
they are due to other causes.  In this regard, the veteran's 
history should be elicited, and the claims file carefully 
reviewed so that the examiner can offer an opinion as to the 
role played by the 1982 workers' compensation injury.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The Board finds 
that those standards have been met in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the veteran 
to undergo a medical examination to ascertain 
the current nature and extent of his low 
back, pelvis and right lower extremity 
disorders.  The examiner should be requested 
to render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or more) that any of the disorders 
are related to service, specifically the 
numerous parachute jumps in which the veteran 
participated while on active duty.  The role 
played by the 1982 industrial accident, in 
which the veteran injured his back and hip, 
should be discussed and any residual 
disability attributable thereto should be 
distinguished from any symptoms attributable 
to service, to the extent possible.  The 
claims folder, with special attention to 
records compiled in the years immediately 
after service, to include those related to 
the 1982 workers' compensation back injury, 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


